DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2018/0204896 (corresponding to US 10,475,868), in view of Koo et al., US 2018/0175077 (corresponding to US 10,290,658).
In re Claim 1, Park discloses an electronic device comprising: a panel including a substrate SUB (Fig. 4A); a buffer layer (SL, PI) disposed on the substrate SUB; at least one first thin film transistor DT disposed on the buffer layer (SL, PI) and comprising a first active layer DA being a semiconductor layer and a first gate electrode DG; at least one second thin film transistor ST disposed on the buffer layer (SL, PI) and comprising a second gate electrode DG and a second active layer SA being a semiconductor layer, and spaced apart from the first active layer DA; a first gate insulating film (a lower portion of GI)  overlapping with the first active layer DA and the second active layer SA; a first gate electrode DG of the first thin film transistor DT overlapping with the first gate insulating film (the lower portion of GI) and a part of the first active layer DA; a second gate electrode SG of the second thin film transistor ST overlapping with the first gate insulating film (the lower portion of GI), spaced apart from the first gate electrode DG and overlapping with a part of the second active layer SA (Fig. 4A; [0043-0062]).
Park does not specify that the first active layer SA being an oxide semiconductor layer including molybdenum, the second active layer DA being an oxide semiconductor layer, as well as  a driving circuit configured to drive the panel.
Koo teaches an electronic device comprising: a panel (Fig. 1) including a substrate 110 (Fig. 4); a buffer layer 130  disposed on the substrate 110; at least one first thin film transistor Tdr disposed on the buffer layer 130 and comprising a first active layer 140 being an oxide semiconductor layer ([0070]) including molybdenum Mo ([0070]) and a first gate electrode 142; at least one second thin film transistor Tsw disposed on the buffer layer 130 and comprising a second gate electrode 242 and a second active layer 240 being an oxide semiconductor layer ([0078]), and spaced apart from the first active layer 140; a first gate electrode 142 of the first thin film transistor Tdr overlapping with the first gate insulating film 141 and a part of the first active layer 140; and a driving circuit 1300 configured to drive the panel (Fig. 1; [00036]) (Figs. 1, 4, [0036], [0068 – 0089]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Park and Koo, and to use the specified oxide semiconductor layer including molybdenum of Koo ([0070]) as the first active layer DA and an oxide semiconductor layer 240 of Koo ([0078])  as the second active layer SA, as well as a driving circuit 1300 of Koo configured to drive the panel, to maintain the electrical reliability and durability for a long lifespan as well as the elemental properties such as mobility and leakage current. as taught by Park ([0004]).
In re Claim 18, Park taken with Koo discloses the electronic device of claim 1, wherein the oxide semiconductor layer DA being substitute with Koo’s active layer 140 of the first active layer DT is formed of at least one selected from a group consisting of an oxide of a zinc (Zn), indium (In), gallium (Ga), tin (Sn), titanium (Ti), and molybdenum (Mo), or a combination of a metal, such as zinc (Zn), indium (In), gallium (Ga), tin (Sn), titanium (Ti), and molybdenum (Mo), and an oxide thereof (Koo: [0070]), and wherein the oxide semiconductor layer of the second active layer SA being substituted with Koo’s layer 240 is formed of at least one selected from a group consisting of an oxide of zinc (Zn), indium (In), gallium (Ga), tin (Sn), and titanium (Ti), or a combination of zinc (Zn), indium (In), gallium (Ga), tin (Sn), and titanium (Ti), and an oxide thereof  (Koo: [0078]).
In re Claim 19, Park taken with Koo discloses the electronic device of claim 1, wherein the first thin film transistor DT (Park: Fig. 4A) is a driving transistor disposed in an active area AA of the panel, and wherein the second thin film transistor ST is a switching transistor disposed in the active area AA of the panel or a pull-up transistor or a pull-down transistor disposed in a non-active area surrounding the active area of the panel.
In re Claim 20, Park taken with Koo discloses the electronic device of claim 1, further comprising at least one light-shield layer LS (Park: Fig. 4A) overlapping the first active layer DA under the first active layer DA.

In re Claim 21, Park discloses a thin film transistor array substrate comprising: a substrate SUB (Fig. 4A); a buffer layer (SL, PI) disposed on the substrate SUB; a first thin film transistor DT having a first active layer DA which is a semiconductor layer disposed on the buffer layer (SL, PI); a second thin film transistor ST having a second active layer SA which is a semiconductor layer and disposed on the buffer layer (SL, PI) to be spaced apart from the first active layer DA of the first thin film transistor DT; a first gate insulating film GI overlapping with the first active layer DA and the second active layer SA; a first gate electrode DG of the first thin film transistor DT overlapping with the first gate insulating film GI and a part of the first active layer DA; and a second gate electrode SG of the second thin film transistor ST overlapping with the first gate insulating film GI, spaced apart from the first gate electrode DG, and overlapping with a part of the second active layer SA (Fig. 4A; [0043-0062]).
Park does not specify that the first active layer DA is an oxide semiconductor layer including molybdenum and the second active layer SA is an oxide semiconductor layer.
Koo teaches an electronic device comprising: a panel (Fig. 1) including a substrate 110 (Fig. 4); a buffer layer 130  disposed on the substrate 110; at least one first thin film transistor Tdr disposed on the buffer layer 130 and comprising a first active layer 140 being an oxide semiconductor layer ([0070]) including molybdenum Mo ([0070]) and a first gate electrode 142; at least one second thin film transistor Tsw disposed on the buffer layer 130 and comprising a second gate electrode 242 and a second active layer 240 being an oxide semiconductor layer ([0078]), and spaced apart from the first active layer 140; a first gate electrode 142 of the first thin film transistor Tdr overlapping with the first gate insulating film 141 and a part of the first active layer 140; and a driving circuit 1300 configured to drive the panel (Fig. 1; [00036]) (Figs. 1, 4, [0036], [0068 – 0089]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Park and Koo, and to use the specified oxide semiconductor layer including molybdenum of Koo ([0070]) as the first active layer DA and an oxide semiconductor layer 240 of Koo ([0078]) as the second active layer SA, to maintain the electrical reliability and durability for a long lifespan as well as the elemental properties such as mobility and leakage current. as taught by Park ([0004]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Koo as applied to claim 1 above, and further in view of He et al., US 10,008,614.
In re Claim 2, Park taken with Koo discloses all limitations of claim 2, including that the first gate electrode DG is disposed on the first gate insulating film (the lower portion of GI), except for that the first thin film transistor DT (Fig. 4A) further includes a third active layer disposed on the first active layer, and wherein the first gate insulating film (the lower portion of GI) is disposed on the third active layer. 
He teaches an electronic device wherein a thin film transistor 102 (Fig, 5) further includes a third active layer 53 disposed on the first active layer 51, and wherein the first gate insulating film 32 is disposed on the third active layer 53, and the first gate electrode G2 is disposed on the first gate insulating film 32 (Figs. 1-5; column 2, line 13 -column 6, line 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the first active layer of Park -Koo with the active layer of He, to improve the electrical performances of the oxide semiconductor transistor without deteriorating the original property of low leakage current as taught by He (column 1, lines 27-30).
In re Claim 3, Park taken with Koo and He discloses all limitations of claim 3 except for that the third active layer 52 (He: Fig. 5) has a molybdenum content being equal to or less than a molybdenum content of the first active layer 51. 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of deterioration of threshold voltage (See, for example, He : column 1, lines 20-30);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. The third active layer has a molybdenum content being equal to or less than a molybdenum content of the first active layer;
II. The third active layer has a molybdenum content being greater than a molybdenum content of the first active layer;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the devices of  Park, Koo, and He successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 4, Park taken with Koo and He discloses the electronic device of claim 2, further comprising an insulating film 60 (He: Fig. 5) disposed on the first gate electrode GE2, wherein the first thin film transistor 102 further includes a first electrode (left 70)  and a second electrode (right 70) which are spaced apart from each other on the insulating film 60, and wherein the first electrode (left 70) is connected to a first area SE2 of the third active layer 53 which is made conductive, and the second electrode (right 70) is connected to a second area DE2 of the third active layer 53 which is spaced apart from the first area SE2 and made conductive. 

In re Claim 5, Park taken with Koo and He discloses the electronic device of claim 2, wherein the first gate insulating film (the lower portion of GI) (Park: Fig. 4A) is disposed on the second active layer SA of the second thin film transistor ST, and wherein the second gate electrode SG is disposed on the first gate insulating film (the lower portion of GI).

In re Claim 6, Park taken with Koo and He discloses the electronic device of claim 5, wherein the first gate insulating film (the lower portion of GI) (Park: Fig. 4A) overlaps with a part of each of the first 51 and third 52 active layers of He (He: Fig. 5) that substitute the first active layer DA of the first thin film transistor DT and overlaps with a part of the second active layer SA of the second thin film transistor DT.

In re Claim 7, Park taken with Koo and He discloses the electronic device of claim 5, wherein further comprising an insulating film ILD (Park: Fig. 4A) disposed on the second gate electrode SG, wherein the second thin film transistor ST further includes a third electrode SS and a fourth electrode SD which are disposed apart from each other on the insulating film ILD, and each of the third SS and fourth electrodes SD is connected to the second active layer SA.

In re Claim 8, Park taken with Koo and He discloses the electronic device of claim 1, further comprising a second gate insulating film (an upper portion of GI) (Park: Fig. 4A) disposed on the first gate insulating film (the lower portion of GI) and the second active layer SA, wherein the first gate insulating film (the lower portion of GI) is disposed on the first active layer DA of the first thin film transistor DT and under the second active layer SA of the second thin film transistor ST, and wherein the first gate electrode DG and the second gate electrode SG are disposed on the second gate insulating film (the upper portion of GI).

In re Claim 9, Park taken with Koo and He discloses the electronic device of claim 8, further comprising an insulating film ILD (Park: Fig. 4A) disposed on the first DG  and second SG gate electrodes, wherein the first thin film transistor DT further includes a first electrode DS  and a second electrode DD which are disposed apart from each other on the insulating film ILD, wherein the first electrode DS is connected to a third area (a portion of DA underneath DS) of the first active layer DA which is made conductive, and wherein the second electrode DD is connected to a fourth area (a portion of DA underneath DD) of the first active layer DA which is spaced apart from the third area (the portion of DA underneath DS) and made conductive.

In re Claim 10, Park taken with Koo and He discloses the electronic device of claim 8, further comprising an insulating film ILD (Park: Fig. 4A) disposed on the first DG and second SG gate electrodes, wherein the second thin film transistor ST further includes a third electrode SS and a fourth electrode SD which are disposed apart from each other on the insulating film ILD, wherein the third electrode SS is connected to a fifth area (a portion of DA underneath SS) of the second active layer SA which is made conductive, and wherein the fourth electrode SD is connected to a sixth area (a portion of SA underneath SD) of the second active layer SA which is spaced apart from the fifth area (the portion of DA underneath SS) and made conductive.
In re Claim 11, Park taken with Koo and He discloses the electronic device of claim 8, wherein the first gate insulating film (the lower portion of GI) (Park: Fig. 4A) overlaps with a part of the first active layer DA of the first thin film transistor DT and all of the second active layer SA of the second thin film transistor ST, and wherein the second gate insulating film (the upper portion of GI) overlaps a part of the first active layer DA of the first thin film transistor DT and a part of the second active layer SA of the second thin film transistor ST.

In re Claim 12, Park taken with Koo and He discloses all limitations of claim 12 except for that a shortest distance between an upper surface of the first active layer DA (Park: Fig. 4A) of the first thin film transistor DT and a lower surface of the first gate electrode DG is greater than a shortest distance between an upper surface of the second active layer SA of the second thin film transistor ST and a lower surface of the second gate electrode SG.
The difference between the Applicant’s claim 12 and Park - Koo – He references is in the specified ratio of the shortest distances. It is known in the art that the shortest distance is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the shortest distances, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Koo as applied to claim 1 above, in view of Lee et al., US 2018/0286891 (corresponding to US 10,840,726), and further in view of He.
In re Claim 13, Park taken with Koo discloses all limitations of claim 13 except for that the first gate electrode of the first thin film transistor is disposed on the buffer layer, wherein the first gate insulating film is disposed on the first gate electrode, wherein the first active layer is disposed on the first gate insulating film, and wherein the first thin film transistor includes a third active layer disposed on the first active layer.
Lee teaches an electronic device wherein the first gate electrode of the first thin film transistor (750G, 720G, 740G, 760G) (Fig. 7) is disposed on the buffer layer (an upper portion of 710), wherein the first gate insulating film (731, 732) is disposed on the first gate electrode 720G, wherein the first active layer 740G is disposed on the first gate insulating film (731, 732) Fig. 7; [0101 – 0122]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Park, Koo and Lee, and to use the specified position of gate insulating layer to improve reliability of the display device as taught by Lee ([0101]).
Park taken with Koo and Lee does not specify that the first thin film transistor GIP includes a third active layer disposed on the first active layer  740G.
He teaches an electronic device wherein a thin film transistor 102 (Fig, 5) further includes a third active layer 52 disposed on the first active layer 51, and wherein the first gate insulating film 32 is disposed on the third active layer 52 (Figs. 1-5; column 2, line 13 -column 6, line 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the first active layer of Park -Koo-Lee with the active layer of He, to improve the electrical performances of the oxide semiconductor transistor without deteriorating the original property of low leakage current as taught by He (column 1, lines 27-30).
In re Claim 14, Park taken with Koo, Lee and He does not specify that the third active layer 52 of He (He; Fig. 5) has a molybdenum content being less than or equal to a molybdenum content of the first active layer 51. 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of deterioration of threshold voltage (See, for example, He: column 1, lines 20-30);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. The third active layer has a molybdenum content being equal to or less than a molybdenum content of the first active layer;
II. The third active layer has a molybdenum content being greater than a molybdenum content of the first active layer;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the devices of  Park, Koo, Lee and He successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 15, Park taken with Koo, Lee and He discloses the electronic device of claim 13, wherein the first thin film transistor DT of Park (park: Fig. 4A) being substituted with He’s transistor 100 (he: Fig. 5) includes a first electrode (left 70) and a second electrode (right 70) which are disposed on the third active layer 52 and the first gate insulating film 32 and spaced apart from each other.

In re Claim 16, Park taken with Koo, Lee and He discloses the electronic device of claim 13, wherein the second gate electrode 720N (Lee: Fig. 7) of the second thin film transistor (750N, 620N, 740N, 760N) is disposed on the buffer layer (the upper portion of 710), and wherein the first gate insulating film (731, 732) is disposed on the second gate electrode 720N, and the second active layer 740N is disposed on the first gate insulating film (731, 732).

In re Claim 17, Park taken with Koo, Lee and He discloses the electronic device of claim 16, wherein the second thin film transistor (750N, 620N, 740N, 760N) (Lee: Fig. 7) includes a third electrode 750N and a fourth electrode 760N which are disposed on the second active layer 740N and the first gate insulating film (731, 732) and spaced apart from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893